DETAILED ACTION
Claims 1-15 are presented for examination, wherein claims 1, 8, and 15 are currently amended; plus, claims 7 and 14 are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bonhomme et al (US 2018/0198114).
Regarding newly amended independent claim 1, Bonhomme teaches a lithium-ion battery and a method of forming said battery, wherein said invention provides for expansion of anode active material and metal current collector without significant failure of its anode (e.g. ¶¶ 0002, 04-09, and 188), reading on “battery,” said battery comprising:
(1)	a cathode (e.g. ¶¶ 0003, 64, 68, 81, and 188), reading on “a cathode;”
(2)	a polymer separator sheet and a nonaqueous electrolyte (e.g. ¶¶ 0008-09, 11, 17, 74-75, 160, 162, 170, and 188), reading on “an electrolyte;” and,
(3)	said anode (e.g. ¶¶ 0065-67), reading on “an anode,” said anode comprising:
Id), reading on the newly amended limitation “the anode comprising: a current collector;” and,
(3b)	a film comprising a composite monolithic carbonaceous structure with silicon active material indirectly adhered to said current collector via an electrode attachment polymer substance, such as polyamideimide, polyvinylidene fluoride, or polyacrylic acid; wherein said silicon active material is present in an amount of 50-70 wt% or 60-80 wt%; and, wherein said monolithic carbonaceous structure is formed from pyrolyzed polymer precursor material, such as polyimide, PVDF, or PAI (e.g. ¶¶ 0064-65, 69, 72-76, 107, 109-112, and 128-132 plus e.g. Figure 10), noting that polyimide, PVDF, and/or PAI severably are binders plus said taught amount of silicon overlaps the claimed range of silicon, reading on the previously amended limitation “the anode comprising … an active material on the current collector, the active material comprising a pyrolyzed binder and 50% or greater silicon by weight,” as claimed, see also MPEP § 2144.05(I).

Regarding the newly amended limitation “wherein an expansion of the anode during operation is configured by a thickness of the current collector, and wherein the thickness is determined at least in part based on a material of the current collector, such that the expansion is less than 2% with the copper current collector thicker than 6 µm,”
Bonhomme teaches said metal current collector that may be composed of copper, aluminum, or nickel, wherein copper formed as a sheet/foil is used supra); wherein said copper foil current collector may be a variety of thicknesses, such as 8 µm, 10 µm, 15 µm, 20 µm, and 21 µm (e.g. ¶¶ 0086, 135, and 145 plus e.g. Figures 24-26); wherein expansion of said anode during operation is configured by roughness of the current collector, thickness of the current collector, metal used for the current collector, and/or a lamination process that adheres said active material to the current collector (e.g. ¶¶ 0006, 11, 109, 116, 135, 153, and 156); and, said expansion in the x-y plane of said film—as opposed to the thickness direction—may be in the range of about 0-10% with said copper current collector foil (e.g. ¶¶ 0086, 135, 145, and 153 plus e.g. Figures 24-26), severably overlapping the claimed ranges of expansion and thickness, reading on said newly amended limitation, see also MPEP § 2144.05(I).
In the alternative, Bonhomme teaches a substantially identical anode composed of substantially identical composition (i.e. silicon-pyrolyzed carbon active composite active material coated on a copper sheet/foil with thicknesses such as 8 µm, 10 µm, 15 µm, 20 µm, and 21 µm, see e.g. supra; compared with instant specification, at e.g. ¶¶ 0029-33), so the claimed property would be expected, e.g. MPEP § 2112.01.
Regarding previously amended claim 2, Bonhomme teaches the battery of claim 1, wherein said current collector may be said variety of thicknesses, such as 8 µm, 10 µm, 15 µm, 20 µm, and 21 µm; said electrode attachment polymer substance, which may be composed of e.g. polyamideimide, polyvinylidene fluoride, or polyacrylic acid, allows expansion of said anode active material and said current collector without significant failure of said anode; and, said expansion in the x-y plane of said film—as opposed to the supra), but does not expressly teach the properties “the expansion of the anode is more anisotropic for the anode with a thicker current collector with more anode thickness expansion and less lateral expansion as compared to an anode with a thinner current collector where the expansion of the anode is similar in lateral and thickness directions.”
However, said property would be expected since Bonhomme teaches a substantially identical product (see supra, compared with instant specification, including e.g. ¶¶ 0031 and 41 plus e.g. Figure 2, noting that the instant invention may likewise incorporate an adhesive layer (item 203) between the claimed active material layer (item 205) and claimed copper current collector (item 201)), MPEP § 2112.01.
Regarding previously amended claims 3-5, Bonhomme teaches the battery of claim 2, wherein said current collector may be said variety of thicknesses, such as 8 µm, 10 µm, 15 µm, 20 µm, and 21 µm; said electrode attachment polymer substance, which may be composed of e.g. polyamideimide, polyvinylidene fluoride, or polyacrylic acid, allows expansion of said anode active material and said current collector without significant failure of said anode; and, said expansion in the x-y plane of said film—as opposed to the thickness direction—may be in the range of about 0-10% with said electrode attachment polymer substance (e.g. supra
Regarding claim 6, Bonhomme teaches the battery of claim 1, wherein said current collector may be said variety of thicknesses, such as 10 µm; said electrode attachment polymer substance, which may be composed of e.g. polyamideimide, polyvinylidene fluoride, or polyacrylic acid, allows expansion of said anode active material and said current collector without significant failure of said anode; and, said expansion in the x-y plane of said film—as opposed to the thickness direction—may be in the range of about 0-10% with said electrode attachment polymer substance (e.g. supra), overlapping the claimed range of expansion, reading on “lateral expansion of the anode is less than 2% with a 10 m thick current collector,” e.g. MPEP § 2144.05(I).

Regarding claims 8-13 and 15, Bonhomme is applied as provided supra, with the following modifications.

Still regarding newly amended independent claim 8, Bonhomme teaches said method includes forming said battery with said metal current collector that may be composed of copper, aluminum, or nickel, wherein copper formed as a sheet/foil is used throughout the disclosure (e.g. supra); wherein said copper foil current collector may be a variety of thicknesses, such as 8 µm, 10 µm, 15 µm, 20 µm, and 21 µm (e.g. ¶¶ 0086, 135, and 145 plus e.g. Figures 24-26); wherein expansion of said anode during operation is configured by roughness of the current collector, thickness of the current collector, metal used for the current collector, and/or a lamination process that adheres said active material to the current collector (e.g. ¶¶ 0006, 11, 109, 116, 135, 153, and 156); and, said expansion in the x-y plane of said film—as opposed to the thickness direction—may be in the range of about 0-10% with said copper current collector foil (e.g. ¶¶ 0086, 135, overlapping the claimed ranges of expansion and thickness, reading on the newly amended limitation “configuring an expansion of the anode during operation by a thickness of the current collector, and wherein the thickness is determined at least in part based on a material of the current collector, such that the expansion is less than 2% with the current collector thicker than 6 µm,” see also MPEP § 2144.05(I).
In the alternative, Bonhomme teaches using a substantially identical anode composed of substantially identical composition (i.e. silicon-pyrolyzed carbon active composite active material coated on a copper sheet/foil with thicknesses such as 8 µm, 10 µm, 15 µm, 20 µm, and 21 µm, see e.g. supra; compared with instant specification, at e.g. ¶¶ 0029-33), so the claimed property would be expected, e.g. MPEP § 2112.01.
Still regarding claim 13, Bonhomme teaches the method of claim 8, wherein said current collector may be said variety of thicknesses, such as 10 µm; said electrode attachment polymer substance, which may be composed of e.g. polyamideimide, polyvinylidene fluoride, or polyacrylic acid, allows expansion of said anode active material and said current collector without significant failure of said anode; and, said expansion in the x-y plane of said film may be in the range of about 0-10% with said electrode attachment polymer substance (e.g. supra), overlapping the claimed range of expansion, reading on “lateral expansion of the anode is less than 2% with a 10 m thick current collector,” e.g. MPEP § 2144.05(I).

Still regarding newly amended independent claim 15, Bonhomme teaches said metal current collector that may be composed of copper, aluminum, or nickel, wherein copper formed as a sheet/foil is used throughout the disclosure (e.g. supra); wherein said overlapping the claimed ranges of expansion and thickness, reading on the newly amended limitation “an anisotropic expansion of the anode during operation is configured by a thickness of the current collector to be 6 µm or more and the expansion in directions parallel to the first surface of the current collector is less than 5%, and wherein the thickness is determined at least in part based on a material of the current collector,” see also MPEP § 2144.05(I).
In the alternative, Bonhomme teaches a substantially identical anode composed of substantially identical composition (i.e. silicon-pyrolyzed carbon active composite active material coated on a copper sheet/foil with thicknesses such as 8 µm, 10 µm, 15 µm, 20 µm, and 21 µm, see e.g. supra; compared with instant specification, at e.g. ¶¶ 0029-33), so the newly amended property would be expected, e.g. MPEP § 2112.01.
Response to Arguments
Applicant's arguments filed December 8, 2021 have been fully considered but they are not persuasive. The applicants allege the art does not teach the newly amended limitations.
In response, the examiner respectfully refers supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723